Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Preliminary amendment filed on 6/10/2020 has been fully considered and entered.  Claims 3, 8 and 11 are amended, claim 12 is new, and claims 1-12 are currently pending.

Priority
The present application claims priority to a US National Stage of International Application No. PCT/CN2018/102561, filed August 27, 2018, which claims priority to Chinese Patent Application No. 201711340166.8, filed December 14, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) is submitted on 6/10/2020, 6/30/2020 and 9/27/2020 were filed in compliance with the provisions of 37 CFR 1.97.  According, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 3, 7 and 8 are objected to because of the following informalities:  
Claim 2 recites “a character string” on line 5, examiner will interpret the limitation as “the character string”; claim 7 is objected in similar fashion.
.
	Appropriate correction is required.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 11 and 12 recite "A storage medium, wherein the storage medium is a non-volatile computer readable storage medium storing at least one program".  "Storage medium" See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a  computer readable medium   (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.The Examiner is thereby, broadly interpreting the computer readable medium to include transitory computer readable medium which do not fall under statutory subject matter.
The Examiner recommends an amendment to the claims to recite, "A non-transitory storage medium...". Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 1801706 B), in view of Li (US 2017/0012969 A1), further in view of Wu (CN 103002566 A). 

Regarding claim 1, Xu teaches a registration method for an IP Multimedia Subsystem (IMS) user (Figure 3 and Page 7 Paragraph 06; MS initiates register requirement by REGISTER message to the S-CSCF of IMS network), comprising: 
obtaining, by a Home Subscriber Server (HSS), configuration information of a user equipment (Figure 3 and Page 7 Paragraph 08; HSS receives MAR message and the IMPI that is carried by this message [IMPI is equivalent to the configuration information of a user equipment]) without authentication data (Page 6 Paragraphs 12 and 13; A_Key exists in MS and HLR, does not need also not allow to transmit in the IMS network [thus no authentication data]) after receiving a register request of the user equipment (Figure 3 and Page 7 Paragraphs 06-08; Figure 5 and Page 9 Paragraph 05; MS initiate REGISTER message to S-CSCF of IMS network with parameter IMPI in the message; S-CSCF receives the REGISTER message and send MAR message to HSS); 
determining attribute identifiers corresponding to the user equipment according to the configuration information (Figure 3 and Page 7 Paragraph 08; HSS receives MAR message and the IMPI that is carried by this message retrieves corresponding ESN and IMSI [ESN and IMSI is equivalent to the attribute identifier]), and obtaining an authentication verification code (ResponseHSS) based on a random number and the attribute identifiers (Figure 3 and Page 7 Paragraphs 10 and 11; HSS receives the authreq response message that contains random number RANDU and the calculated query result AUTHU, calculated by the HLR using the stored shared encryption data SSD, the random number, the ESN and the IMSI; then the HSS converts the authentication set carried by the authentication request response message: RANDU and AUTHU into an authentication set: RAND [equivalent to random number] and XRES [equivalent to verification code ResponseHSS] in the IMS domain); wherein the attribute identifiers comprise an International Mobile Subscriber Identity (IMSI) and an IMS identifier (Figure 3 and Page 7 Paragraph 08; IMPI [IMPI stands for IP multimedia private identity, it is one example of IMS identifier] retrieves corresponding ESN and IMSI); 
sending the random number to the user equipment (Figure 3 Page 7 Paragraph 11, Figure 5 and Paragraph 9 Paragraph 09; S-CSCF receives MAA message, and returns the 401 Unauthorized response message with RAND parameter in the message to MS to carry out authentication), and obtaining a response verification code (Response) in a received answer message fed back by the user equipment (Figure 3 and Page 7 Paragraphs 12 and 13; after MS received RAND, MS calculate unique query result according to the RAND carried in the 401 Unauthorized message, combined with the SSD, ESN and IMSI saved in the MS.  MS insert the RES parameter [equivalent to response verification code Respose] into the SIP signaling of a new REGISTER message and transmit the new message to the S-CSCF), wherein the response verification code Response is obtained by the user equipment based on the random number (Figure 3 and Page 7 Paragraph 12; after MS received RAND, MS ; 
determining whether the Response is same as the ResponseHSS (Figures 3, 5 and Page 7 Paragraph 13; S-CSCF judge authentication calculation that MS returns RES [equivalent to Response] and compare with the XRES [equivalent to ResponseHSS] are consistent), and when the Response is same as the ResponseHSS, register the user equipment (Figures 3, 5 and Page 7 Paragraphs 13 and 14; when RES is consistent with XRES, authentication is passed, report and require download user data). 
Xu may not specifically teach wherein the attribute identifiers comprise an International Mobile Equipment Identity (IMEI).  In an analogous art, Li teaches wherein the attribute identifiers comprise an International Mobile Equipment Identity (IMEI) (Figure 2 and Paragraph 0032; a method for authentication processing.  Paragraph 0036; the predefined technique that is used in connection with generating the equipment code [used for authentication] based at least in part on the terminal's characteristic parameters.  The characteristic parameters including the terminal serial number, the IMEI, the IMSI, the MAC address, and the operating system ID are used by the technique to generate the equipment code).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu and Li because there is a need for a more effective authentication method, device, and system that uses a dynamic password for authentication (Li, Paragraph 0005).
sending the register request to an application server to register the user equipment.  In an analogous art, Wu teaches sending the register request to an application server to register the user equipment (Figure 4 and Page 5 second to last paragraph Step 313; if S-CSCF verified the authentication success, Page 6 Paragraph 03 Step 317; S-CSCF sends registration request (REGISTER) message to application server AS [register the user equipment]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu, Li and Wu because it would prevent communication system and lacks of efficient due to existing infrastructure for IMS register flow path (Wu, Page 3 last paragraph before "Summary of the invention").

Regarding claim 6, claim 6 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  Further, Xu teaches a home subscriber server (Figure 5 HSS [home subscriber server]), comprising:
a receiver (Figure 5; HSS receives REGISTER[IMPI] and REGISTER[IMPI, Authorization-RANDBS] messages from MS; therefore the HSS comprises a receiver);
a processor (Figure 5; HSS transmits a MAA [RAND=RANDSSD]; since HSS determines a random number to be transmitted to the S-CSCF and MS, therefore the HSS comprises a processor in order to determine the random number); and
a transmitter (Figure 5; HSS transmits a MAA [RAND=RANDSSD]; since HSS determines a random number to be transmitted to the S-CSCF and MS, therefore the HSS comprises a transmitter).

Regarding claim 11, claim 11 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  Further, Xu teaches a storage medium, wherein the storage medium is a non-volatile computer readable storage medium storing at least one program, wherein each program comprises instructions that, when executed by an electronic device having a processor, cause the electronic device to perform the method of claim 1 (Figure 5; HSS [electronic device] can receive information from S-CSCF and determine a RAND based on received information, further HSS can transmit the determined RAND to the S-CSCF and MS.  Therefore, the HSS comprises a memory for storing program that can be executed by the processor of the HSS).
In addition, Wu teaches a storage medium, wherein the storage medium is a non-volatile computer readable storage medium storing at least one program, wherein each program comprises instructions that, when executed by an electronic device having a processor, cause the electronic device to perform the method of claim 1 (Page 6 Paragraphs 21 and 22; computer program of implementing in one or more computer-usable storage medium that wherein include computer usable program code; these computer program instructions can be carried out by processor of the computer for implementing the flow process).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to 

Regarding claims 2 and 7, the combination of Xu/Li/Wu teaches all of the limitations of claims 1 and 6, as described above.  Further, Xu teaches wherein the obtaining the authentication verification code ResponseHSS based on the random number and the attribute identifiers, comprises: generate a new character string based on IMSI and the random number as the authentication verification code ResponseHSS (Figure 3 and Page 7 Paragraphs 10 and 11; HSS receives the authreq response message that contains random number RANDU and the calculated query result AUTHU, calculated by the HLR using the stored shared encryption data SSD, the random number, the ESN and the IMSI; then the HSS converts the authentication set carried by the authentication request response message: RANDU and AUTHU into an authentication set: RAND [equivalent to random number] and XRES [equivalent to verification code ResponseHSS] in the IMS domain).
In addition, Li teaches concatenating the IMSI, IMEI and IMS identifier in form of character string (Paragraph 0036; the predefined technique that is used in connection with generating the equipment code [used for authentication] based at least in part on the terminal's characteristic parameters.  The characteristic parameters including the terminal serial number, the IMEI, the IMSI, the MAC address, and the operating system ID are used by the technique to generate the equipment code.  Unique equipment code may be generated using deviceID = Hash (C0+C1+C2+C3+C4+c5+c6), wherein the C , and generating a character string using an MD5 algorithm (Paragraph 0036; wherein the Hash ( ) can be a cryptographic hash function such as MD5); generating a new character string based on the character string and the random number using the MD5 algorithm (Paragraph 0036; generate deviceID = Hash (C0+C1+C2+C3+C4+c5+c6), wherein the Hash ( ) can be a cryptographic hash function such as MD5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu and Li because there is a need for a more effective authentication method, device, and system that uses a dynamic password for authentication (Li, Paragraph 0005).

Regarding claims 3 and 8, the combination of Xu/Li/Wu teaches all of the limitations of claims 1 and 6, as described above.  Further, Xu teaches wherein when it is determined that the Response is different from the ResponseHSS (Page 7 Paragraph 12; if S-CSCF judge authentication calculations that MS returned RES is not consistent with the HLR XRES), the method further comprises: sending a Multimedia Auth Answer (MAA) carrying a cause value of register request failure to a Serving-Call Session Control Function (S-CSCF) (Page 7 Paragraph 12; when authentication fail, send MAR message informing HSS failed authentication); and replying to the user equipment a message indicating that the register request is rejected by the home subscriber server (Page 7 Paragraph 12; return 403 Forbidden response message to MS to indicate registration fail).

a registration method for an IP Multimedia Subsystem (IMS) user, applied to a user equipment (Figure 3 and Page 7 Paragraph 06; MS initiates register requirement by REGISTER message to the S-CSCF of IMS network) and comprising: 
sending, by the user equipment, a register request to a Home Subscriber Server (HSS) (Figure 3 and Page 7 Paragraphs 06-08; Figure 5 and Page 9 Paragraph 05; MS initiate REGISTER message to S-CSCF of IMS network with parameter IMPI in the message; S-CSCF receives the REGISTER message and send MAR message to HSS); 
receiving a random number sent by the HSS (Figure 3 Page 7 Paragraph 11, Figure 5 and Paragraph 9 Paragraph 09; S-CSCF receives MAA message, and returns the 401 Unauthorized response message with RAND parameter in the message to MS to carry out authentication), and generating a response verification code (Response) (Figure 3 and Page 7 Paragraphs 12 and 13; after MS received RAND, MS calculate unique query result according to the RAND carried in the 401 Unauthorized message, combined with the SSD, ESN and IMSI saved in the MS.  MS insert the RES parameter [equivalent to response verification code Respose] into the SIP signaling of a new REGISTER message and transmit the new message to the S-CSCF) based on the random number and attribute identifiers corresponding to the user equipment (Figure 3 and Page 7 Paragraph 12; after MS received RAND, MS calculate unique query result according to the RAND carried in the 401 Unauthorized message, combined with the SSD, ESN and IMSI saved in the MS); wherein the attribute identifiers comprise an International Mobile Subscriber Identity (IMSI) and an IMS identifier (Figure 3 and Page ; 
sending the response verification code Response to the HSS (Figure 3 and Page 7 Paragraphs 12 and 13; after MS received RAND, MS calculate unique query result according to the RAND carried in the 401 Unauthorized message, combined with the SSD, ESN and IMSI saved in the MS.  MS insert the RES parameter [equivalent to response verification code Respose] into the SIP signaling of a new REGISTER message and transmit the new message to the S-CSCF), so that the HSS determines, according to the Response (Figures 3, 5 and Page 7 Paragraph 13; S-CSCF judge authentication calculation that MS returns RES [equivalent to Response] and compare with the XRES [equivalent to ResponseHSS] are consistent), whether to register the user equipment according to the register request (Figures 3, 5 and Page 7 Paragraphs 13 and 14; when RES is consistent with XRES, authentication is passed, report and require download user data). 
Xu may not specifically teach wherein the attribute identifiers comprise an International Mobile Equipment Identity (IMEI).  In an analogous art, Li teaches wherein the attribute identifiers comprise an International Mobile Equipment Identity (IMEI) (Figure 2 and Paragraph 0032; a method for authentication processing.  Paragraph 0036; the predefined technique that is used in connection with generating the equipment code [used for authentication] based at least in part on the terminal's characteristic parameters.  The characteristic parameters including the terminal serial number, the IMEI, the IMSI, the MAC address, and the operating system ID are used by the technique to generate the equipment code).  Therefore, it would have been obvious 
The combination of Xu and Li may not specifically teach sending the register request to an application server to register the user equipment.  In an analogous art, Wu teaches sending the register request to an application server to register the user equipment (Figure 4 and Page 5 second to last paragraph Step 313; if S-CSCF verified the authentication success, Page 6 Paragraph 03 Step 317; S-CSCF sends registration request (REGISTER) message to application server AS [register the user equipment]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu, Li and Wu because it would prevent communication system and lacks of efficient due to existing infrastructure for IMS register flow path (Wu, Page 3 last paragraph before "Summary of the invention").

Regarding claim 9, claim 9 recites similar features as claim 4, therefore is rejected for at least the same reason as discussed above regarding claim 4.  Further, Xu teaches a user equipment (Figure 5; MS [user equipment]), comprising:
a transceiver (Figure 5; MS can transmit a REGISTER message and receive random number MAA[RAND=RANDSSD]; therefore comprises a transceiver); and
a processor (Figure 5; MS can determine RES to include in the REGISTER[IMPI, Authorizatino-RANDBS] based on received RAND random number; therefore comprises a processor to perform the determination/calculation); and

Regarding claim 12, claim 12 recites similar features as claim 4, therefore is rejected for at least the same reason as discussed above regarding claim 4.  Further, Xu teaches a storage medium, wherein the storage medium is a non-volatile computer readable storage medium storing at least one program, wherein each program comprises instructions that, when executed by an electronic device having a processor, cause the electronic device to perform the method of claim 4 (Figure 5; HSS [electronic device] can receive information from S-CSCF and determine a RAND based on received information, further HSS can transmit the determined RAND to the S-CSCF and MS.  Therefore, the HSS comprises a memory for storing program that can be executed by the processor of the HSS).
In addition, Wu teaches a storage medium, wherein the storage medium is a non-volatile computer readable storage medium storing at least one program, wherein each program comprises instructions that, when executed by an electronic device having a processor, cause the electronic device to perform the method of claim 4 (Page 6 Paragraphs 21 and 22; computer program of implementing in one or more computer-usable storage medium that wherein include computer usable program code; these computer program instructions can be carried out by processor of the computer for implementing the flow process).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to 

Regarding claims 5 and 10, the combination of Xu/Li/Wu teaches all of the limitations of claims 4 and 9, as described above.  Further, Xu teaches wherein the receiving the random number sent by the HSS comprises: receiving, by the user equipment, the random number from an unauthorized answer sent by a Serving-Call Session Control Function (S-CSCF) (Figure 3 Page 7 Paragraph 11, Figure 5 and Paragraph 9 Paragraph 09; S-CSCF receives MAA message, and returns the 401 Unauthorized response message with RAND parameter in the message to MS to carry out authentication).
In addition, Wu teaches receiving information from an unauthorized answer sent by a Proxy-Call Session Control Function (P-CSCF) (Figure 4 and Page 5 Paragraph 26 Step 310; after P-CSCF receives " 401 Unauthorized " response message, and sends to UE afterwards).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu, Li and Wu because it would prevent communication system and lacks of efficient due to existing infrastructure for IMS register flow path (Wu, Page 3 last paragraph before "Summary of the invention").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cyril et al. (US 2019/0116493 A1), provisioning device 202 can generate the password based on the device identifier information, the username, and/or the like. The generated password can be generated by inputting the IMSI, the IMEI, the MAC address, and/or other identifier into the predefined function, wherein the predefined hash function types can include MD5 and SHA-1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/J.G./Examiner, Art Unit 2647                                                                                                                                                                                                        

/Srilakshmi K Kumar/SPE, Art Unit 2647